Citation Nr: 9927681	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-10 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for laceration of the right 
wrist with median nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to February 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for laceration of 
the right wrist with median nerve neuropathy.


FINDING OF FACT

The claim of entitlement to service connection for laceration 
of the right wrist with median nerve neuropathy is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for laceration 
of the right wrist with median nerve neuropathy is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain a report from a 
pre-induction examination conducted in May 1964.  Included in 
that report is a notation of a right hand injury well healed.  

In the report from an October 1965 examination at induction, 
the record is silent for any pertinent complaints or 
findings.  Further, the veteran's report of medical history 
also is negative for any pertinent findings.  

In medical records dated in December 1965, the veteran 
complained of swelling in the right posterior wrist.  The 
examiner reported soft tissue swelling in the right wrist, 
possible ganglion, and numbness in the right index finger.  
The veteran stated that he had been experiencing swelling and 
numbness for about a half-hour.  Further noted are no known 
injuries to the area and no evidence of cold weather injury.  
The examiner also noted that the veteran had an old 
laceration of the right wrist, repaired, which may be related 
to the veteran's complaints.  In another clinical record 
dated in December 1965, the veteran reported a history of a 
laceration of the nerves and tendons in the right wrist two 
years earlier, and several days of swelling and tenderness.  
On examination, the examiner reported soft tissue swelling.  

Further, clinical records dated from January to February 1966 
reveal treatment for a prior traumatic injury to the right 
wrist.  In an entry dated in January 1966, the examiner noted 
that the veteran required corrective orthopedic procedures 
for apparent damage to the flexor tendons.  Also noted is 
limitation of motion and decreased strength in flexion of the 
right hand.  In a February 1966 entry, the examiner stated 
that the veteran had been unable to complete his duties 
satisfactorily and that findings warrant separation.  In a 
report related to the veteran's separation examination, the 
examiner noted a severe laceration of the right wrist 
existing prior to service and that the veteran was unable to 
perform his duties.  

In Medical Board Proceedings conducted in February 1966, it 
is noted that the veteran had paralysis, flaccid, right 
opponens pollicis, secondary to old laceration of the median 
nerve.  In a summary of defects, it is reported that the 
veteran had an old laceration of the right median nerve at 
the wrist level; no return of motor function and poor sensory 
return; weak grip; and poor flexor tendon function.  The 
examiner noted that the veteran had surgery following an 
injury to his right wrist.  



In the pre-induction examination report, the veteran had 
mentioned the injury, but no residuals were indicated.  In 
the 1965 induction examination report, the veteran had not 
mentioned the laceration and no objective findings were 
reported.
On examination, the examiner noted a healed laceration across 
the volar aspect of the right wrist and no thenar muscles.  
The thenar area was markedly flattened and atrophied.  The 
veteran was unable to oppose the thumb.  There was no 
sensation present in the median nerve distribution except to 
the radial side of the index finger.  The veteran's grip was 
decidedly weak and he was unable to make a full fist due to 
limitation of excursion of the flexors, secondary to the 
previous injury.  The Medical Board found the veteran 
medically unfit for active service and recommended the 
veteran's separation.  

Post-service records include a VA examination conducted in 
September 1996 in which the veteran reported a 30-year 
history of injury to the right wrist with numbness of the 
right upper extremity and decreased strength.  On 
examination, the examiner noted marked wasting over the right 
hypothenar eminence, full strength throughout with the 
exception of the right thumb abduction; decreased sensation 
to light touch and pinprick in the median nerve distribution; 
the right upper extremity otherwise was normal to light touch 
and pinprick.  An electromyography was conducted and the 
examiner reported that the results were consistent with a 
right-sided moderately severe sensory motor median nerve 
neuropathy most likely at the wrist.

In an August 1996 orthopedic outpatient record, the veteran 
reported that he had some troubles during service in 
completing some of his duties, but that he did not have any 
subsequent intervention to the right wrist during that time.  
In another August 1996 record, the veteran stated that while 
in service, he pulled his wrist during a maneuver while 
climbing and developed numbness and weakness.  The examiner 
noted that the veteran had two episodes of trauma - one 
before service and one after.

During the veteran's personal hearing, the veteran testified 
that sometime in the early 1960s, he cut his right wrist when 
he went through a plate glass and had surgery.  Transcript 
(T.) at 2.  The veteran further stated that afterward, he 
worked as a mechanic and that his wrist did not bother him in 
that work.  (T.) at 2, 3.  At the time that the veteran was 
drafted, he underwent an examination and explained to the 
examiner about his prior injury to the right wrist.  (T.) at 
3.  The veteran stated that he was able to complete basic 
training, but that afterward, during an exercise on the 
parallel ladders or bars, he injured his wrist.  (T.) at 4.  
He then was taken to the hospital where his wrist was placed 
in a splint with an ace bandage.  (T.) at 4.  The veteran 
stated that his wrist was swollen.  (T.) at 5.  When 
questioned about that time in which he actually re-injured 
the wrist, the veteran stated that it was during basic 
training.  (T.) at 5.  During the Medical Board Proceedings, 
the veteran testified that he signed a statement that his 
wrist injury had existed prior to service and does not deny 
that; but he stated that he re-injured it during service.  
(T.) at 6.  

The veteran stated that after discharge, he did not get 
immediate treatment.  (T.) at 6.  Further, he stated that he 
did get treatment later, but that those records are 
unavailable.  (T.) at 6.  The veteran also testified that at 
the time he injured his wrist in service, he was given the 
option of surgery or release from service.  (T.) at 7.  The 
veteran stated that he had x-ray studies done at that time, 
but that he did not want to go through surgery.  (T.) at 7.  

Criteria

In well grounded cases, a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a).  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service based on all of the evidence.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) (b) (1998).  

Further, in Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
held that "Even if the appellant's (disability) is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed.  When a condition is 
properly found to have been preexisting (either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence), the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; see also 
38 C.F.R. § 3.306(a) (1998).

Additionally, under 38 C.F.R. § 3.306(b), as to veterans of 
wartime service, clear and unmistakable evidence is required 
to rebut the presumption of aggravation during service.  The 
Secretary has the burden to rebut the presumption of 
inservice aggravation.  See Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  

Essentially, the government has an onerous burden to rebut 
the presumption of service connection, and in the case of 
aggravation of a preexisting disorder, the government must 
indicate a specific finding that the increase in disability 
was due to the natural progress of the disease, rather than 
to service itself.  Akins at 232.  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims 
(Court) requires the following three requirements: 

1) a medical diagnosis of a current disability; 

(2) medical or lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and 

(3) medical evidence of a nexus between an inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Board notes that for the sole purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

However, the nature of the veteran's issue determines the 
quality and quantity of evidence necessary to satisfy the 
statutory burden of establishing a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If the issue 
turns on the facts, such as whether a particular injury or 
incident occurred, lay testimony will suffice to establish a 
well grounded claim as long as the other elements are 
satisfied.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Alternatively, where the issue involves medical 
etiology (such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v.  Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for laceration of 
the right wrist with median nerve neuropathy is not well 
grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's lay assertions and testimony 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.

The Board must also point out that to the extent the 
veteran's recollection of his right wrist symptoms during 
service may seek to invoke the liberal provisions of 
38 C.F.R. § 3.306(b)(2), it is necessary to establish 
aggravation which requires competent medical evidence.  
Jensen v. Brown, 19 F.3d 1413, 1417-17 (1994); Nici 9 Vet. 
App. at 497.

The Board is of the opinion that the evidence in this case 
does not support the veteran's claim of entitlement to 
service connection for his right wrist disability.  


The record is clear that the veteran reported a history of a 
right wrist injury, as documented in the above-noted 1964 
report from the pre-induction examination.  However, at 
induction examination in October 1965, there are no 
notations, complaints, or pertinent findings.  As stated 
above, VA Regulations provide that the presumption of 
soundness may be rebutted only by clear and unmistakable 
evidence that an injury or disease existed prior to service.  
38 C.F.R. § 3.304(b) (1998).  A recorded medical history at 
the time of examination in tandem with all other material 
evidence constitute clear and unmistakable evidence.  Id.  
Thus, a reported history of injury or illness prior to entry 
into service, in and of itself without further supporting 
medical data, is not considered "noted" as required under 
38 C.F.R. § 3.304(b)(1) (1998).  See Crowe v. Brown, 7 Vet. 
App. 238, 245-246 (1994).  

However, in this veteran's case, the presumption of soundness 
is rebutted by all other material evidence of record.  For 
example, in medical records dated in December 1965, the 
examiner noted that the veteran had an old laceration of the 
right wrist that could be related to the veteran's 
complaints.  In another clinical record dated in December 
1965, the veteran reported a history of a laceration of the 
nerves and tendons in the right wrist two years earlier.  
Thus, the record supports the existence of clear and 
unmistakable evidence that the veteran's right wrist 
disability existed prior to service.  38 C.F.R. § 3.304(b).

As indicated above, when a particular disorder is found to 
have been preexisting, the presumption of aggravation 
provides that such preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a) (1998).

Although there are several clinical records throughout the 
veteran's period of service that contain complaints and 
treatment related to prior trauma to the right wrist, there 
is no indication at anytime during such treatment that the 
veteran had re-injured his right wrist or that he had been 
involved in any activity that exacerbated his prior injury.  
Most significantly, in two reports dated in December 1965 
related to treatment of complaints of the right wrist, the 
examiner reported the veteran's history of laceration to the 
right wrist two years earlier that resulted in nerve and 
tendon lacerations.  Further noted is evidence of swelling 
and tenderness, but that the veteran had done well in his 
seven weeks of basic training.  

In another report, the examiner disclosed that the veteran 
had complained of symptoms for about one-half hour.  The 
examiner concluded that there had been no known injury or 
effects at that time from the cold weather to the right wrist 
area.  Thus, in this respect, the evidence fails to show that 
the veteran's preexisting right wrist disability was 
aggravated by his period of active service.  

Also of significance is that during the February 1966 Medical 
Board proceedings, the examiner found that the veteran had 
not been seen for complaints related to his right wrist until 
the seventh week of basic training, but that the record 
supported that he had had obvious loss of median nerve 
functioning.  Further noted is the history of an injury to 
the right wrist as reported by the veteran on his 1964 
examination report, although no residuals were indicated at 
that time.  

On physical examination, the Medical Board examiner revealed 
residuals relative to a healed laceration across the area of 
the right wrist.  Noted are limitations in sensation, the 
ability to grip, and in motion, secondary to the previous 
injury.  The Medical Board determined that the veteran was 
medically unfit for service.  Thus, given the clinical data 
noted above, the veteran has not provided competent evidence 
that his pre-existing right wrist disability was aggravated 
by his period of service.

Moreover, evidence of treatment post-service first appears in 
outpatient records beginning from August 1996 to September 
1996.  The Board does recognize the examiner's statement 
rendered during the August 1996 neurological examination that 
the veteran had two episodes of trauma of his right wrist, 
one prior to service and one after.  

However, it is not apparent from the record that the examiner 
had reviewed the veteran's claims file prior to the 
examination.  Rather, it appears that the examiner merely 
made such observation based on the veteran's reported history 
of injury.  The Board notes that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, the veteran's own reports are conflicting.  
During one examination in August 1996, he stated that he 
injured his wrist during a maneuver in service.  Shortly 
thereafter, during another examination, the veteran himself 
reported no subsequent intervention to his wrist after his 
surgery for the initial injury.  Thus, in this respect as 
well, the record does not support that service in anyway 
aggravated the veteran's pre-existing right wrist disability.

Accordingly, the competent evidence fails to establish any 
basis for finding that the veteran's right wrist disability 
warrants service connection.  38 U.S.C.A. §§ 1110, 1113; 
38 C.F.R. §§ 3.303, 3.306(a).  The Board wishes to emphasize 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a)(b) (1998).  

In this veteran's case, there is no competent evidence that 
tends to suggest that the veteran's right wrist disability 
increased in severity during his period of service, in spite 
of his allegations to the contrary.  There is no competent 
medical evidence of record linking any current disorder of 
the right wrist to service on any basis.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not mere allegations, 
Tirpak, the veteran's claim for service connection for 
laceration of the right wrist with median nerve neuropathy 
must be denied as not well grounded.
Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
laceration of the right wrist with median nerve neuropathy.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated that existence of any additional 
post service evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  As the veteran's claim of 
entitlement to service connection for a laceration of the 
right wrist with median nerve neuropathy is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for laceration of the right 
wrist with median nerve neuropathy, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

